Case 2:20-cv-01250-JCM-BNW Document 17
                                    10 Filed 08/04/20
                                             07/31/20 Page 1 of 2
                                                                3
Case 2:20-cv-01250-JCM-BNW Document 17
                                    10 Filed 08/04/20
                                             07/31/20 Page 2 of 2
                                                                3




 IT IS SO ORDERED

 DATED: 5:30 pm, August 03, 2020



 _________________________________
 BRENDA WEKSLER
 UNITED STATES MAGISTRATE JUDGE
